Name: Commission Regulation (EEC) No 130/87 of 16 January 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 87 Official Journal of the European Communities No L 15/21 COMMISSION REGULATION (EEC) No 130/87 of 16 January 1987 fixing the amount of the subsidy on oil seeds 1986/87 marketing year have been fixed in Council Regu ­ lations (EEC) No 1457/86 (9) and (EEC) No 1458/86 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils arid fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2332/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 Q, as last amended by Regulation (EEC) No 95/87 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . Article 2 This Regulation shall enter into force on 17 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 204, 28 . 7. 1986, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 143, 30 . 5 . 1984, p . 4 . I7) OJ No L 349, 11 . 12 . 1986, p . 34 . 8) OJ No L 13 , 15 . 1 . 1987, p . 20 . 0 OJ No L 133, 21 . 5 . 1986, p . 12. (10) OJ No L 133 , 21 . 5 . 1986, p . 14 . (") OJ No L 266, 28 . 9 . 1983 , p . 1 . (12) OJ No L 53 , 1 . 3 . 1986, p . 47 . H OJ No L 53, 1 . 3 . 1986, p . 51 . No L 15/22 Official Journal of the European Communities 17. 1 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) I Currentmonth 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU) : I  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 34,593 34,889 35,222 35,455 35,21 1 35,048 2. Final aids : \ (a) Seed harvested and processed in : ||II||  Federal Republic of Germany (DM) 83,48 84,20 85,02 85,69 85,12 85,04 :  Netherlands (Fl) 94,06 94,87 95,78 96,53 95,89 95,76  BLEU (Bfrs/Lfrs) 1 614,85 1 628,63 1 644,16 1 654,37 1 642,81 1 630,55  France (FF) 235,99 237,96 239,98 241,03 239,12 238,49  Denmark (Dkr) 291,18 293,65 296,44 298,35 296,20 294,43  Ireland ( £ Irl) 25,888 26,104 26,348 26,358 26,144 25,912  United Kingdom ( £) 18,844 18,990 19,167 19,260 19,059 18,806  Italy (Lit) 51 705 52 137 52 513 52 964 52 562 52 058  Greece (Dr) 3 305,58 3 308,35 3 312,82 3 312,32 3 270,37 3 179,60 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 4 045,22 4 085,67 4 132,01 4 134,13 4 094,79 4 063,69 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 891,73 4 926,83 4.941,52 4 959,42 4 915,46 4 842,77 17. 1 . 87 Official Journal of the European Communities No L 15/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) I Currentmonth 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU) :  Spain  Portugal 1,860 1,250 1,860 1,250 1,860 1,250 1,860 1,250 ' 1,860 1,250 1,860 1,250  Other Member States 35,843 36,139 36,472 36,705 36,461 36,298 2. Final aids : I I I I \ (a) Seed harvested and processed in : I  Federal Republic of Germany || I I I (DM) 86,47 87,19 88,00 88,67 88,11 88,03  Netherlands (Fl) 97,43 98,24 99,15 99,89 99,26 99,13  BLEU (Bfrs/Lfrs) 1 673,44 1 687,22 1 702,76 1 712,97 1 701,41 1 689,15  France (FF) 244,87 246,84 248,86 249,90 248,00 247,37  Denmark (Dkr) 301,86 304,33 307,12 309,04 306,88 305,11  Ireland ( £ Irl) 26,867 27,082 27,327 27,336 27,123 26,891  United Kingdom ( £) 19,629 19,775 19,951 20,045 19,843 19,590  Italy (Lit) 53 629 54 061 54 437 54 888 54 487 53 982  Greece (Dr) 3 451,42 3 454,19 3 458,67 3 458,16 3 416,22 3 325,45 (b) Seed harvested in Spain and || \ I processed : II\ ||  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4 227,47 4 267,92 4 314,26 4 316,38 4 277,04 4 245,94 (c) Seed harvested in Portugal and IlI II || processed : IlI IlIIIl  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 081,50 5 116,60 5 131,29 5 149,19 5 105,23 5 032,54 No L 15/24 Official Journal of the European Communities 17. 1 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU):  Spain  Portugal 1,720 0,000 1,720 0,000 1,720 0,000 1,720 0,000 . 1,720 0,000  Other Member States 42,086 42,604 43,063 41,664 41,664 2. Final aids : | \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 101,45 102,69 103,81 100,67 100,67  Netherlands (Fl) 114,31 115,71 116,95 113,41 113,41  BLEU (Bfrs/Lfrs) 1 965,40 1 989,65 2011,10 1 944,20 1 944,20  France (FF) 288,24 291,87 294,79 283,39 283,39  Denmark (Dkr) 354,75 359,15 363,04 350,67 350,67  Ireland ( £ Irl) 31,635 32,034 32,380 30,994 30,994  United Kingdom ( £) 23,261 23,572 23,833 22,678 22,678  Italy (Lit) 63 085 63 872 64 435 62 263 62 263  Greece (Dr) 4 107,61 4 140,86 4 159,46 3 904,67 3 904,67 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 4 086,01 4 160,55 4 225,68 3 969,96 3 969,96 (c) Seed harvested in Portugal and processed : li  in Portugal (Esc) " 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 652,55 6 726,53 6 759,48 6 487,75 6 487,75  in another Member State (Esc) 6 436,68 6 508,25 6 540,14 6 277,22 6 277,22 3. Compensatory aids :  in Spain (Pta) 4 030,50 4 106,83 4 172,41 3 919,81 3 919,81  in Portugal (Esc) 6 402,39 6 475,07 6 507,23 6 246,25 6 246,25 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,037269 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,060500 2,054700 2,049460 2,044470 2,044470 2,029920 Fl 2,337650 2,333750 2,329520 2,325190 2,325190 2,314210 Bfrs/Lfrs 42,895000 42,980300 42,970100 42,953000 42,953000 42,952800 FF 6,873280 6,878390 6,892110 6,906860 6,906860 6,931610 Dkr 7,846410 7,867740 7,879270 7,891680 7,891680 7,939980 £ Irl 0,770743 0,774624 0,777406 0,780372 0,780372 0,787844 £ 0,736598 0,738475 0,740528 0,742405 0,742405 0,749294 Lit 1 472,50 1 477,11 1 480,47 1 483,76 1 483,76 1 495,35 Dr 149,09200 151,35700 153,60700 155,55300 155,55300 161,54500 Esc 158,48900 159,97500 160,90200 161,80000 161,80000 164,61700 Pta 142,21600 143,12100 143,68900 144,31300 144,31300 146,04800